Exhibit 10.1

 

LOGO [g168722g76l82.jpg]

Sent via email and overnight mail

April 25, 2016

Mr. Jeffrey A Hilzinger

3 Cedar Ridge Drive

Chester, New Jersey 07930

Dear Jeff:

The Board of Directors and management team of Marlin Business Services Corp.
(“Marlin”) are very excited about you joining.

The purpose of this letter is to memorialize our recent verbal offer of
employment from Marlin. In addition, this letter will also document the other
items that we have discussed and agreed:

The details of the offer are:

 

  1. Position: You will be employed as the Chief Executive Officer, reporting to
the Board of Directors of Marlin.

 

  2. Our expectation is that you will commence employment with Marlin no later
than June 1, 2016. The date on which you actually commence employment with
Marlin is hereinafter referred to as the “Start Date”.

 

  3. Commencing on the Start Date, your bi-weekly base salary will be
$17,307.69, less applicable tax and other withholdings, based upon an annual
base salary of $450,000.00.

 

  4. Commencing on the Start Date, you will be eligible to participate in the
Marlin Management Cash Incentive Program (the “MCIP”) with an annual bonus
opportunity targeted at up to 85% of your annual base salary, and with the
amount of bonus that is payable determined based on the level of achievement of
individual, departmental and corporate goals established annually. Your 2016
bonus will be $350,000.00. Payment of the annual bonus, if any, will occur at
the time provided in the MCIP, provided that you must be on the active payroll
of Marlin at the time payment is made to be eligible to receive any such bonus
for the prior fiscal year. The MCIP is reviewed and approved each year.

 

  5. Commencing with Marlin’s 2017 fiscal year, you will be eligible to fully
participate in the Management Equity Incentive Program (the “MEIP”), which is
intended to be revised during 2016 by the Compensation Committee of the Board of
Directors (the “Committee”) that administers the MEIP.



--------------------------------------------------------------------------------

On or soon after your Start Date you will be granted: (i) a restricted stock
award under the Marlin 2014 Equity Compensation Plan (the “Equity Plan”) equal
to 60,000 shares, which restricted stock award will become vested if certain
performance goals as determined by the Committee and set forth in the restricted
stock award agreement are achieved and your continued employment with Marlin
through the end of the applicable performance period and (ii) a separate
restricted stock award under the Equity Plan equal to 20,590 shares, which
restricted stock award will become vested 1/3 per year on each of the first
three anniversaries of your Start Date, provided that you must remain
continuously employed with Marlin through such anniversaries to become vested.
The other terms and conditions of these one-time restricted stock awards will be
determined by the Committee and set forth in your award agreements for such
stock awards.

You will also be eligible to participate in the Marlin 2012 Employee Stock
Purchase Plan (“ESPP”), commencing with the first offering period that begins
after your Start Date. The ESPP provides eligible participants with an
opportunity to purchase shares of Marlin common stock at a discount, subject to
the terms and conditions of the ESPP. Additional information relating to the
ESPP will be separately provided to you.

 

  6. Your performance will be reviewed at least annually by the Committee.

 

  7. Your employment with Marlin requires the relocation of your residence to
the area of Marlin’s headquarters in Mount Laurel, New Jersey within 18 months
of your Start Date. We understand that you are currently contemplating a
relocation to the Princeton, New Jersey area which would satisfy this
requirement. To support your relocation, following your Start Date, Marlin will
provide you with the following reimbursement for relocation and temporary living
expenses:

a) Marlin will provide you with a temporary living allowance of up to 18 months.
Instead of a detailed accounting of those expenses, we will provide a flat
allowance of $2,000 per month (less applicable tax and other withholdings), with
the first payment commencing within 30 days following your Start Date and future
monthly payments paid on the 15th day of each month.

b) Marlin will reimburse your reasonable expenses associated with moving of your
household goods from Chester, New Jersey to a mutually acceptable location near
Marlin’s headquarters and for real estate brokerage fees associated with the
sale of your Chester, New Jersey house, up to a maximum of $175,000; provided
that such relocation occurs within 18 months following your Start Date.
Together, we will select two responsible movers to provide you with estimates.
Marlin will then select the mover on the basis of price and acceptability.
Marlin will pay full replacement value insurance for household goods.

c) You are responsible for repaying to us the amount paid in relocation and
temporary housing costs in the event that you resign your employment as follows:



--------------------------------------------------------------------------------

  •   Less than one year from your Start Date (100%)

  •   One to Two Years from your Start Date (66%)

  •   Two to Three Years from your Start Date (33%)

  •   Greater than three years from your Start Date (0%)

 

  8. Your employment is conditioned on the results of (i) satisfactory
background checks and (ii) a favorable criminal background screen.

 

  9. A post job offer, pre-employment drug screen is required within 72 hours of
the offer. Your employment is conditioned on the favorable results of this
screen. If the results are not favorable, this offer will be rescinded. You will
receive instructions on how to satisfy this requirement via e-mail under
separate cover.

 

  10. This offer of employment is expressly contingent upon (i) your receipt of
written confirmation that you are not restricted from becoming employed by
Marlin as a result of the non-compete and non-solicitation of customers and
clients restrictive covenants to which you are bound by any third party and
(ii) Marlin’s acceptance of such written confirmation, which Marlin may accept
in its sole discretion. The written confirmation must be presented to Marlin by
April 29, 2016.

 

  11. Marlin will reimburse you, within 30 days following your Start Date, for
your reasonable legal fees incurred in connection with your separation from your
current employer and in connection with the review of this letter, up to a
maximum of $5,000.

 

  12. Marlin offers its eligible employees a comprehensive employee benefits
program, which includes, medical and prescription drug coverage, effective on
your Start Date. Dental, vision and life insurance are effective the first of
the month following your Start Date. Eligibility for Long Term Disability
benefits commences after 3 months of employment. A summary of the employee
benefits offered by Marlin is included with this offer letter. These benefits
will be described in detail during your New Hire Orientation.

 

  13. You are eligible for 25 days of Paid-time-off (PTO), accrued throughout
the calendar year. The other terms and conditions of PTO is set forth in
Marlin’s PTO policy. Marlin celebrates six paid holidays per calendar year and,
an additional three variable holidays (that go into effect after 90 days of
service) for a total of nine holidays.

 

  14. You will be eligible to participate in Marlin’s 401(k) Profit Sharing Plan
and Trust (the “401(k) Plan”) effective on the first day of the calendar quarter
following your Start Date. The 401(k) Plan currently provides for a company
match equal to 1.5% on the first 6% of eligible compensation that is deferred by
the participant to the 401(k) Plan. Full vesting occurs after three years of
service, as determined under the 401(k) Plan. The other terms and conditions of
the 401(k) Plan will be provided to you in the enrollment materials following
your Start Date.

 

  15.

Following your Start Date, you will be eligible to participate as a Tier I
participant in the Marlin Severance Pay Plan for Senior Management (the
“Severance Plan”), which



--------------------------------------------------------------------------------

  provides certain severance benefits to executives who are designated as being
eligible to participate in the Severance Plan if such executive experience a
termination of employment that is covered by the Severance Plan. A copy of the
Severance Plan and corresponding participation agreement was previously provided
to you.

 

  16. The Immigration Reform and Control Act (“IRCA”), and our own standards,
require us to examine personal identification and work authorization documents
of new employees. Therefore, to meet these requirements of IRCA and our own
policies, please provide Marlin with proof of your eligibility to work in the
United States (i.e. passport, driver’s license, social security card, birth
certificate as noted in I-9 documentation).

 

  17. The Human Resources Department will conduct an orientation, presentation,
and review of your employee handbook and benefits, normally on your first day of
work. This will be coordinated with your schedule.

 

  18. We will forward the following documents for you to review, execute and
bring with you on your first day of work:

 

  •   I-9 Form

  •   Insider Trading Policy Statement

  •   Code of Ethics and Business Conduct

  •   W-4 Form

  •   Direct Deposit Enrollment Form

  •   Emergency Contact Form

  •   Password Security Form

  •   First Day Checklist

 

  19. Marlin may withhold from any salary, bonuses, or other compensation or
benefits payable or provided to you under this offer letter or otherwise, any
and all federal, state, local, and other taxes and any and all other amounts as
permitted or required by law, rule, or regulation.

 

  20. Marlin abides by the “employment-at-will” doctrine, which permits Marlin
or the employee to terminate the employment relationship at any time, for any
reason, with or without notice. Neither the policies contained in this letter,
nor any other written or verbal communication, are intended to create a contract
of employment or warranty or guarantee of benefits. The policies contained in
this offer letter may be added to, deleted, or changed at any time by Marlin in
its sole discretion, except that we will not modify our policy of
“employment-at-will” in any case.

 

  21. All amounts payable under this offer letter are intended to comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) or an exemption thereunder. This offer letter shall be
interpreted in a manner consistent with such requirements or exemption. Each
payment under this offer letter is a separate payment and all installments are a
separate payment.



--------------------------------------------------------------------------------

  22. Any disputes relating to this offer shall be governed and construed in
accordance with the laws of the State of New Jersey.

 

  23. Please note that Marlin can rescind the offer of employment at any time up
until acceptance is received by Marlin. If you do not commence employment with
Marlin by June 1, 2016, the offer of employment and this offer letter shall be
null, void and without effect.

 

  24. This offer letter contains the entire understanding between Marlin and you
with respect to your employment, and shall supersede all prior and
contemporaneous agreements and understandings, inducements or conditions,
express or implied, oral or written.

 

  25. The offer of employment will become null and void within five (5) days of
the date of this letter unless formal acknowledgement and acceptance is
received. Please return a copy of this letter with your signature below via to
fax 856.813.2878 or email to EDietz@marlincorp.com.

I believe that this covers everything we discussed. The Marlin Team is excited
at the prospect of you joining us. Should you have any questions, please do not
hesitate to contact me and we will assist in any way we can.

Sincerely,

Lawrence J. DeAngelo

Chairman of the Board of Directors

I hereby agree to the terms and conditions of the offer of employment with
Marlin as set forth in this offer letter. I understand and agree that if I do
not commence with employment with Marlin by June 1, 2016, this offer letter will
terminate and it shall become null, void and without effect. I hereby expressly
represent and warrant that I am not prohibited from accepting this offer of
employment with Marlin or performing in the position described herein as a
result of my prior employment with any other employer.

 

 

 

     

 

Jeffrey A. Hilzinger     Date